Exhibit 10.11

 

Effective March 1, 2019

 

TELADOC, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Non-employee members of the board of directors (the “Board”) of Teladoc, Inc.
(the “Company”) shall receive cash and equity compensation as set forth in this
Non-Employee Director Compensation Program (this “Program”).  The cash and
equity compensation described in this Program shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who is entitled to
receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time in its sole discretion. No Non-Employee
Director shall have any rights hereunder, except with respect to stock options
granted pursuant to the Program.  This Program will become effective on March 1,
2019 (the “Effective Date”).  As of the Effective Date, the terms and conditions
of this Program will supersede any prior cash and/or equity compensation
arrangements for service as a member of the Board that are not legally binding
contracts between the Company and any of its Non-Employee Directors.

I.          CASH COMPENSATION

A.        Annual Retainers.  Each Non-Employee Director shall receive an annual
retainer of $40,000 for service on the Board.

B.         Additional Annual Retainers.  In addition, each Non-Employee Director
shall receive the following annual retainers:

1.         Chairman of the Board.  A Non-Employee Director serving as Chairman
of the Board shall receive an additional annual retainer of $45,000 for such
service.

2.         Audit Committee.  A Non-Employee Director serving as Chairperson of
the Audit Committee shall receive an additional annual retainer of $20,000 for
such service.  A Non-Employee Director serving as a member other than the
Chairperson of the Audit Committee shall receive an additional annual retainer
of $10,000 for such service.

3.         Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $15,000 for such service.  A Non-Employee Director serving as a
member other than the Chairperson of the Compensation Committee shall receive an
additional annual retainer of $7,500 for such service.

4.         Nominating and Corporate Governance Committee.  A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $10,000 for such
service.  A Non-Employee Director serving as a member other than the Chairperson
of the Nominating and

 





--------------------------------------------------------------------------------

 



Corporate Governance Committee shall receive an additional annual retainer of
$5,000 for such service.

5.         Quality Assurance and Regulatory Compliance Committee.  A
Non-Employee Director serving as Chairperson of the Quality Assurance and
Regulatory Compliance Committee shall receive an additional annual retainer of
$10,000 for such service.  A Non-Employee Director serving as a member other
than the Chairperson of the Quality Assurance and Regulatory Compliance
Committee shall receive an additional annual retainer of $5,000 for such
service.

C.         Payment of Retainers.  The annual retainers described in Sections
I(A) and I(B) shall be earned on a quarterly basis based on a calendar quarter
and shall be paid in cash by the Company in arrears not later than the fifteenth
day following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section I(B), for an entire calendar quarter, the
retainer paid to such Non-Employee Director shall be prorated for the portion of
such calendar quarter actually served as a Non-Employee Director, or in such
position, as applicable.  The retainers payable to a Non-Employee Director under
this Program shall be reduced by (and shall not be paid in addition to) any cash
retainers or director fees the Non-Employee Director is entitled to receive for
performing Non-Employee Director services during the same period under a legally
binding contract between the Company and the Non-Employee Director.

II.        EQUITY COMPENSATION

Non-Employee Directors shall be granted the equity awards described below.  The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2015 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Equity Plan”) and shall be granted subject to award agreements, including
attached exhibits, in substantially the form previously approved by the
Board.  All applicable terms of the Equity Plan apply to this Program as if
fully set forth herein, and all grants of stock options hereby are subject in
all respects to the terms of the Equity Plan and the applicable award agreement.
 Any provision hereof to the contrary notwithstanding, the Board may elect, from
time to time, to allocate any equity award to a Non-Employee Director among any
combination of equity-based awards eligible for grant under the Equity Plan.

A.        Initial Awards.  Each Non-Employee Director who is initially elected
or appointed to the Board after the Effective Date shall receive, on the date of
such initial election or appointment, such number of restricted stock units as
equals $250,000, calculated as of the date of the award in accordance with the
Company’s customary methods.  The awards described in this Section II(A) shall
be referred to as “Initial Awards.”  No Non-Employee Director shall be granted
more than one Initial Award.

B.         Subsequent Awards.  A Non-Employee Director who (i) has been serving
as a Non-Employee Director on the Board for at least six months as of the date
of any annual meeting of the Company’s stockholders after the Effective Date and
(ii) will continue to serve as a Non-Employee Director immediately following
such meeting, shall be automatically granted, on the date of such annual
meeting, such number of restricted stock units as equals $175,000 in





2

--------------------------------------------------------------------------------

 



value, calculated as of the date of the award in accordance with the Company’s
customary methods.  The awards described in this Section II(B) shall be referred
to as “Subsequent Awards.”  For the avoidance of doubt, a Non-Employee Director
elected for the first time to the Board at an annual meeting of the Company’s
stockholders shall only receive an Initial Award in connection with such
election, and shall not receive any Subsequent Award on the date of such meeting
as well.

 

C.         Termination of Service of Employee Directors.  Members of the Board
who are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section II(A) above, but to the extent that they are otherwise
entitled, will receive, after termination from service with the Company and any
parent or subsidiary of the Company, Subsequent Awards as described in Section
II(B) above.

D.        Terms of Awards Granted to Non-Employee Directors

1.         Exercise Price.  The per share exercise price of each option granted
to a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.

2.         Vesting.  Each Initial Award shall vest and become exercisable in
three substantially equal annual installments following the date of grant, such
that the Initial Award shall be fully vested on the third anniversary of the
date of grant, subject to the Non-Employee Director continuing in service as a
Non-Employee Director through each such vesting date.  Each Subsequent Award
shall vest and become exercisable, or have the restrictions lapse with respect
thereto and become fully possessory (as applicable), on the earlier of the first
anniversary of the date of grant or the day immediately prior to the date of the
next annual meeting of the Company’s stockholders occurring after the date of
grant, in either case subject to the Non-Employee Director continuing in service
on the Board as a Non-Employee Director through each such vesting date.  Unless
the Board otherwise determines, any portion of an Initial Award or Subsequent
Award which is unvested or unexercisable at the time of a Non-Employee
Director’s termination of service on the Board as a Non-Employee Director shall
be immediately forfeited upon such termination of service and shall not
thereafter become vested and exercisable.  All of a Non-Employee Director’s
Initial Awards and Subsequent Awards shall vest in full immediately prior to the
occurrence of a Change in Control (as defined in the Equity Plan), to the extent
outstanding at such time.

3.         Term.  The maximum term of each stock option granted to a
Non-Employee Director hereunder shall be ten (10) years from the date the option
is granted.

4.

3

--------------------------------------------------------------------------------